Citation Nr: 0321969	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-23 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post residual of left knee arthroscopy, from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from February 1991 to May 
1995.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 1996 decision by the RO 
which, in part, granted service connection for status post 
arthroscopy of the left knee and assigned a 10 percent 
evaluation, effective from May 2, 1995.  By rating action in 
June 1999, the RO granted service connection for degenerative 
changes of the left knee and assigned a noncompensable 
evaluation.  The veteran and his representative were notified 
of this decision and did not appeal.  

In July 2001, the Board remanded the appeal to comply with 
the veteran's request for a Travel Board hearing.  



FINDINGS OF FACT

1.  The RO made reasonable efforts to contact the veteran to 
further develop the evidence but he has failed to respond, 
and has further failed to apprise VA of his whereabouts.  

2.  The veteran, without demonstrating good cause, did not 
report for several VA examinations, most recently in February 
2000, in conjunction with his claim for an increased rating.  


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for scheduled 
VA examinations, the veteran has abandoned his claim.  38 
C.F.R. § 3.158 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

Although the veteran has not been provided notice of VCAA, 
the Board finds that there is no undue prejudice to the 
veteran by a disposition of his appeal herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  It must be emphasized that "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  

In this case, despite VA's numerous attempts to locate the 
veteran, his whereabouts are unknown.  During this appeal, 
the veteran failed to report for three VA examinations and a 
Travel Board hearing, and did not respond to numerous 
inquiries by the RO concerning his appeal.  The veteran moved 
a number of times during this appeal and, in most instances, 
his mail was either forwarded to his new address or was 
returned by the U.S. Postal Service with a forwarding 
address.  However, no mail sent to his most recent address of 
record has been returned by the Postal Service.  A report of 
contact in January 1997 indicated that his VA compensation 
checks were being sent to the home of his mother, who then 
forwarded them to him.  The last contact VA had with the 
veteran was in conjunction with VA examination in November 
1998.  At that time, he reported his mother's home address as 
his current mailing address.  

In February 2000, VA personnel attempted to contact the 
veteran by phone and by letter at that address concerning a 
scheduled VA examination.  His mother telephoned the RO some 
days later and reported that the veteran wished to cancel his 
examination and withdraw his claim.  She said that he was 
relocating to Bath, New York as of March 18, 2000, and that 
he would be in contact with the Newark RO to have his claim 
transferred out of state.  However, the veteran never 
contacted the RO and no further correspondence was received 
from him.  

In February 2001, the RO contacted his representative for a 
current mailing address, but was informed that they had no 
information on him.  A letter was then mailed to the veteran 
at the most recent address of record notifying him that he 
had failed to report for a VA examination and inquiring 
whether he wished to withdraw his appeal or transfer his 
claim out of state.  He was advised that he could submit 
additional evidence, but that if it was not received within 
one year of the date of the letter, benefits could not be 
paid prior to the date of receipt of the evidence.  The 
letter was not returned by the U.S. Postal Service and no 
further correspondence has been received from the veteran.  

In May 2001, a letter was sent to the same address by the 
Board inquiring as to whether the veteran still wanted a 
hearing before the Board.  He was advised that if he did not 
respond within 30 days, his appeal would be returned to the 
RO and that he would be scheduled for a Travel Board hearing 
as he had requested in his substantive appeal in 1997.  He 
did not respond and the claims file was then returned to the 
RO.  In December 2002, the RO contacted the Postal Service to 
obtain a current mailing address, but was informed that the 
veteran had moved and left no forwarding address.  The RO 
again contacted his service representative for a current 
address, and was provided the same address as was on file 
with VA.  The Board also notes that none of the letters 
mailed to that address have been returned by the Postal 
Service.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that the burden was upon VA 
to demonstrate that notice was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The Court stated that in the normal course of events it was 
the burden of the veteran to keep VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id.  

Generally, where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, payment of the benefits in question shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).  

In this case, VA has made numerous unsuccessful attempts to 
locate the veteran to obtain evidence necessary to adjudicate 
his claim.  As he has not replied to any inquiries or 
contacted VA since November 1998, and as none of the 
correspondence mailed to the last known address of record 
have been returned by the Postal Service, the Board finds 
that additional efforts to schedule him for another 
examination would be futile.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q) (2002).

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO or updated his address of record, 
the Board is satisfied that the veteran failed to report to 
the scheduled February 2000 VA examination without good 
cause.  38 C.F.R. § 3.655.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2002).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
evaluate the severity and manifestations of his service-
connected left knee disability.  

The facts in this case are clear.  The veteran failed to 
report for scheduled VA examinations on multiple occasions, 
even in light of a specific request from the RO.  No good 
cause has been demonstrated for his repeated refusal to 
appear or to be examined.  He also failed to respond to the 
RO's letters requesting information concerning medical 
treatment or his desire for a personal hearing.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Because the veteran has repeatedly failed, without good 
cause, to report for scheduled VA examinations and to 
otherwise cooperate with VA, the claim is deemed abandoned.  


ORDER

The claim for an evaluation in excess of 10 percent for 
residuals of status post arthroscopy of the left knee is 
dismissed.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

